Citation Nr: 0201956	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-02 144A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1995 to December 
1997.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran first became a member of the Armed Forces 
after June 30, 1985.

2.  The veteran did not serve his obligated period of active 
duty. 

3.  The veteran was not discharged for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving not less than 20 months of continuous active 
duty under an obligated two-year period of service or 30 
months of continuous active duty under an obligated three or 
more year period of service, involuntarily for convenience of 
the government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.

4.  The veteran was not eligible for Chapter 34 educational 
benefits as of December 31, 1989. 

5.  The veteran was not involuntary separated after February 
2, 1991, or separated pursuant to voluntary separation 
incentives.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 21.7040, 21.7042(b), 21.7044, 
21.7045 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is eligible for educational 
assistance under Chapter 30, Title 38, United States Code, 
because he served in excess of two years of his initial 
obligated period of active duty, paid $100.00 monthly of his 
active duty earnings to participate in the Chapter 30 
program, and was misinformed with regard to the effect of his 
early separation.  The RO denied the veteran's claim in 
November 1999, and the veteran appealed that decision.

While the appeal was pending, legislation was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107).  This enhanced duty to assist is 
inapplicable if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(A) (West Supp. 2001).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not 
considered the veteran's claim pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

For instance, in a statement of the case issued in January 
2000, the RO informed the veteran of the reason for which his 
claim had been denied and the evidence needed to substantiate 
his claim.  With regard to the duty to assist, the RO's 
actions have been limited given that the veteran has not 
identified any outstanding evidence that needs to be obtained 
in support of his claim.  In any event, additional assistance 
could not possibly aid in substantiating the veteran's claim, 
because, as explained below, the veteran's eligibility for 
the benefit sought is precluded by law.  

During the pendency of the veteran's appeal, on November 1, 
2000, Congress also revised the law governing, in pertinent 
part, eligibility for educational assistance benefits under 
Chapter 30.  See Veterans Benefits and Health Care 
Improvement Act of 2000 (Act), Pub. L. No. 106-419, § 103, 
114 Stat. 1822 (2000).  This Act does not substantively 
change the outcome of the veteran's claim.    

There are multiple statutory and regulatory provisions 
pursuant to which the veteran may establish eligibility for 
educational assistance under Chapter 30.  First, he may 
establish eligibility by showing that he first entered on 
active duty as a member of the Armed Forces after June 30, 
1985, and served an obligated period of at least two years of 
continuous active duty.  38 U.S.C.A. § 3011(a)(1)(A) (West 
1991 & Supp. 2001).  In this case, a DD Form 214 (Certificate 
of Release or Discharge from Active Duty) reflects that the 
veteran first entered on active duty in July 1995.  
Therefore, he has satisfied the first prong of 38 U.S.C.A. § 
3011.  The veteran has failed to satisfy the second prong, 
however, as that same document shows that he did not serve 
his obligated period of service, which was in excess of two 
years.  Rather, he served two years, four months, and twenty-
eight days on active duty.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if he was discharged or released from active duty 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving not less than 20 
months of continuous active duty under an obligated two-year 
period of service or 30 months of continuous active duty 
under an obligated three or more year period of service, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty.  38 U.S.C.A. § 3011(a)(1)(B) 
(West 1991 & Supp. 2001).  Again, the evidence does not 
satisfy the aforementioned criteria as the DD Form 214 notes 
that the veteran was discharged honorably from service for 
"Unsatisfactory Performance."  In light of the foregoing, the 
veteran is not eligible for Chapter 30 benefits under 38 
U.S.C.A. § 3011(a)(1)(B) as he was not discharged for any of 
the previously noted reasons.

Second, the veteran may establish eligibility by showing 
that, as of December 31, 1989, he was eligible for Chapter 34 
educational benefits and he served on active duty at any time 
between October 19, 1984 to July 1, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(B) (West 1991); 38 C.F.R. §§ 21.7040(b), 
21.7044(a) (2001).  Based on service personnel records, the 
veteran does not meet the requisite eligibility criteria 
under these provisions.  As of December 31, 1989, the veteran 
was not eligible for Chapter 34 benefits and he did not serve 
on active duty in the 1980s.

Third, the veteran may establish eligibility by showing, in 
part, that he was involuntarily separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of title 10.  
38 U.S.C.A. §§ 3018A, 3018B (West 1991 and Supp. 2001); 38 
C.F.R. § 21.7045 (2001).  In this case, the veteran was 
discharged after February 2, 1991, but not involuntarily; 
thus, he is not eligible for Chapter 30 benefits under 38 
U.S.C.A. 
§ 3018A.  He also is not eligible for Chapter 30 benefits 
under 38 U.S.C.A. 
§ 3018B because there is no evidence that he was discharged 
pursuant to voluntary separation incentives.  Rather, 
according to his written statements, he decided to separate 
early instead of retaking an advancement test on which he 
received an unsatisfactory grade.  

The Board is cognizant that the veteran may have been 
misinformed by various personnel, including VA, regarding his 
eligibility status; however, that fact alone is insufficient 
to confer eligibility under Chapter 30.  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).

The Board is also cognizant that, during service, the veteran 
paid $100.00 monthly to participate in the Chapter 30 
program.  However, for the purpose of providing additional 
information on this matter, the Board notes that applicable 
law governing the reduction of basic pay to establish Chapter 
30 educational assistance specifies that the basic pay of any 
individual shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay, and that 
any amounts by which the basic pay of an individual is 
reduced shall revert to the Treasury and shall not be 
considered to have been received or to be within the control 
of any such individual.  38 U.S.C.A. § 3011(b) (West 1991).  
See also OPM v. Richmond, 496 U.S. 414, 424 (1990) (holding 
that the payments of money from the Federal Treasury are 
limited to those authorized by statute).

To the contrary, in an advisory opinion from the VA's Office 
of General Counsel dated February 23, 1993, the General 
Counsel indicated that, where an individual did not meet the 
Chapter 30 eligibility criteria, the individual was not 
legally a Chapter 30 participant and reduction of his basic 
pay by $1,200 was contrary to statutory authority and 
erroneous.  That notwithstanding, according to the General 
Counsel, VA does not have any control over the monies reduced 
from a veteran's basic pay nor the statutory authority to 
return that money.  Instead, each specific branch of the 
Armed Forces is responsible for the restoration of funds.  
O.G.C. Advisory 13-93 (Feb. 23, 1993).  Thus, while the Board 
sympathizes with the veteran, it has no legal authority to 
refund the veteran's contributions.  Rather, the Board points 
out that it might be more appropriate for the veteran to 
address his dispute directly to his service department, an 
entity separate from the VA, and to request a refund 
therefrom.

The Board has considered the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are clear and specific, 
and the Board is bound by them.  Based on the veteran's 
failure to meet these criteria, the Board finds that the 
veteran has not established that he is eligible for 
educational assistance under Chapter 30.  As the law in this 
case is dispositive, the claim must be denied based on a lack 
of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

